DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s preliminary amendments to the claims, filed 07/06/2020, have been received and entered.  Claims 3, 6, 9-14, 16, 21, 23, 25, 30-37, and 43-45 have been cancelled.1  
Claims 1-2, 4-5, 7-8, 15, 17-20, 22, 24, 26-29, and 38-42 are pending and under examination.

Priority
This application is a national stage entry under 35 U.S.C. § 371(b) of International Application No. PCT/US2019/012493, filed January 7, 2019, which claims the benefit of, and priority to, U.S. Provisional Application No. 62/709,044 filed January 5, 2018; and US. Provisional Application No. 62/743,189, filed October 9, 2018.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/709,044, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘044 application is a 1 page Specification describing a “LowMed Pain Management System”.  The system is described as “LoMed One”, which is a compounded combination of Codeine Sulfate in a dose between 60 mg and 120 mg and Vistaril (Hydroxyzine) in a dose between 50 mg to 100 mg.  The second part of the system is “LowMed Two”, which is a combination of Neurontin (gabapentin) 300 mg t.i.d., Zofran (ondansetron) 4 mg t.i.d., Colace (Docusate Sodium) 100 mg t.i.d., and Movantik (Naloxegol) 25 mg once daily in the morning. The ‘044 application does not disclose or describe a composition comprising codeine, hydroxyzine, and a gabapentinoid as presently recited in the instant claims.  Rather, the ‘044 application describes two separate compositions/methods for use in pain management.  The ‘044 application does not disclose or describe adding the gabapentin from “LowMed Two” to the compounded combination of Codeine Sulfate in a dose between 60 mg and 120 mg and Vistaril (Hydroxyzine) in a dose between 50 mg to 100 mg of “LowMed One” to make a pharmaceutical composition comprising codeine, hydroxyzine, and a gabapentinoid as required by the instant claims.
Accordingly, the earliest effective U.S. filing date afforded the claimed invention is October 9, 2018, the filing date of US. Provisional Application No. 62/743,189.


Information Disclosure Statement
No Information Disclosure Statement has been filed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest combining codeine or a pharmaceutically acceptable salt thereof, hydroxyzine or a pharmaceutically acceptable salt thereof, and a gabapentinoid in a pharmaceutical composition.  As also noted by the International Searching Authority (ISA) in the Written Opinion, “None of the cited documents disclose the combination of codeine, a gabapentinoid and hydroxyzine to treat pain”.  The closest prior art disclose a combination of 2 of the 3 claimed agents.  For example, POPA ET AL. (Journal of Physiology and Pharmacology, 2016, vol. 67, no. 3, pages 465-469) teaches the effects of a pregabalin (a gabapentinoid) and codeine combination of partial sciatic nerve ligation-induced peripheral mononeuropathy in rats.  Contrary to the description in the Written Opinion, FASSOULAKI  ET AL. (D2) (European Journal of Anaesthesiology, 2007, vol. 24, pages 521-528) teaches a combination of gabapentin and local anaesthetics, not a combination of gabapentin with hydroxyzine or codeine.  While PENG ET AL. (Medicine, 2017, 96:15, e6463, 11 pages) does teach gabapentin decreases acute pain and lowers morphine consumption in spinal surgery patients, it does not teach a composition comprising gabapentin and morphine.  While BEAVER ET AL. (Advances in Pain Research and Therapy, Vol. 1, edited by J.J. Bonica and D. Albe-Fessard, Raven Press, New York, 1976, pages 553-557) teach hydroxyzine has an additive effect with morphine in treating post-operative pain, there is no teaching in the art of hydroxyzine being combined with either codeine or a gabapentinoid as required by the instant claims.  Further, GLAZIER ET AL. (DICP, 1990, vol. 24, no. 11, pages 1123-1124) (Abstract attached) suggests that the clinical data do not confirm the purported clinical benefits of hydroxyzine-opioid combinations in comparison with appropriate regimens of opioids alone and that hydroxyzine demonstrates significant potential for causing respiratory depression which is additive to that of opioids, but not reversible with naloxone.  
Thus, at best the combined teachings of the prior art amount to no more than an “obvious to try” motivation under 35 U.S.C. 103, i.e., it would be obvious to try combining codeine, hydroxyzine, and a gabapentinoid for the treatment of pain.  However, it is the position of the Examiner that Applicant’s comparative subjective pain management in actual patients outweighs this obvious to try motivation and is prima facie evidence of an unexpected result.
Specifically, the patients treated by Applicant were on very strong, addictive opioid medications in order to try and manage their pain.  For example, Patient A was previously on a Fentanyl patch (50 g) and Oxycodone (15 mg) and reported a pain level of 2/10.  However, when administered a composition of the invention (Composition A), the patient reported a pain level of 1/10.  A person of ordinary skill in the art would not have expected that a patient requiring both Fentanyl and Oxycodone to manage their pain could have their pain equally managed with a combination of codeine, a gabapentinoid and hydroxyzine. Similar results are reported for patients requiring various other combinations of strong opioid analgesics to manage their pain, for example, OxyContin/Oxycodone (Patient B), Oxycodone/Flexural/Morphine (Patient F), Morphine/Oxycodone (Patient G), Methadone/Oxycodone (Patient H), etc. While the patients treated by Applicant provided subjective pain level information (self-reported), such is common practice in the art of pain management as pain levels in patients cannot be reliably and predictably measured by objective means. 
The art of pain management typically works by first trying to manage a patient’s pain with mild analgesics, e.g., aspirin, ibuprofen, acetaminophen, etc.  If treatment with mild analgesics does not adequately manage a patient’s pain, stronger pain medications are typically administered, e.g., codeine, fentanyl, oxycodone + acetaminophen, etc.  Thus, the patients requiring strong, addictive pain medications such as fentanyl, morphine, oxycodone, etc. treated by Applicant had pain levels that could not be adequately managed with mild analgesics.  As such, that a combination of a mild opioid (Codeine) with both hydroxyzine and a gabapentinoid provides equal to or better subjective pain management than combinations of strong opioids such as Morphine, Oxycodone, Fentanyl, etc. is surprising and unexpected and makes a significant contribution to the art of pain management that could not have been predicted from teachings of the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
i) POPA ET AL. (Journal of Physiology and Pharmacology, 2016, vol. 67, no. 3, pages 465-469);
ii) FASSOULAKI  ET AL. (D2) (European Journal of Anaesthesiology, 2007, vol. 24, pages 521-528);
iii) BEAVER ET AL. (Advances in Pain Research and Therapy, Vol. 1, edited by J.J. Bonica and D. Albe-Fessard, Raven Press, New York, 1976, pages 553-557);
iv) HUPERT ET AL. (Anesth. Analg., 1980, vol. 59, pages 690-696);
v) RUMORE ET AL. (Pain, 1986, vol. 25, pages 7-22);
vi) GLAZIER ET AL. (DICP, 1990, vol. 24, no. 11, pages 1123-1124) (Abstract attached);
vii) STAMBAUGH ET AL. (Cancer Invest., 1984, vol. 1, no. 2, pages 111-117) (Abstract attached);
viii) PENG ET AL. (Medicine, 2017, 96:15, e6463, 11 pages).

Conclusion
Claims 1-2, 4-5, 7-8, 15, 17-20, 22, 24, 26-29, and 38-42 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant is reminded that the text of cancelled claims must not be presented.  Future claim sets should simply indicate cancelled claims as cancelled, for example, “3. (Cancelled)” or “32-37. (Cancelled)” without any claim text.  See MPEP 714 “A claim being canceled must be indicated as "canceled;" the text of the claim must not be presented.”